Appellate Case: 21-4148    Document: 010110718956   Date Filed: 08/02/2022   Page: 1
                                                              FILED
                                                  United States Court of Appeals
                   UNITED STATES COURT OF APPEALS         Tenth Circuit

                            FOR THE TENTH CIRCUIT                      August 2, 2022
                          _________________________________
                                                                    Christopher M. Wolpert
                                                                        Clerk of Court
     MARY CAROL JENKINS;
     ANGEL KANE,

           Plaintiffs - Appellants,

     v.                                                 No. 21-4148
                                            (D.C. No. 2:21-CV-00385-RJS-DAO)
     SEAN D. REYES, Utah Attorney                        (D. Utah)
     General,

           Defendant - Appellee,

     and

     DEB HAALAND, Secretary of the
     U.S. Department of the Interior;
     UTE TRIBAL COUNCIL
     MEMBERS,

           Defendants.
                          _________________________________

                             ORDER AND JUDGMENT *
                          _________________________________

 Before BACHARACH, McHUGH, and MORITZ, Circuit Judges.
                _________________________________


 *
      Oral argument would not help us decide the appeal, so we have
 decided the appeal based on the record and the parties’ briefs. See Fed. R.
 App. P. 34(a)(2)(C); 10th Cir. R. 34.1(G).

       Our order and judgment does not constitute binding precedent except
 under the doctrines of law of the case, res judicata, and collateral estoppel.
 But the order and judgment may be cited for its persuasive value if
 otherwise appropriate. See Fed. R. App. P. 32.1(a); 10th Cir. R. 32.1(A).
Appellate Case: 21-4148   Document: 010110718956   Date Filed: 08/02/2022   Page: 2



       This appeal grew out of a struggle for control over a region that the

 plaintiffs refer to as “the Uinta Valley Reserve.” The plaintiffs contend

 that the Uinta Band of Utah Indians is not subject to state or federal

 jurisdiction for actions arising within the Uinta Valley Reserve. Asserting

 the sovereignty of the Uinta Band of Utah Indians, the plaintiffs sued the

 Attorney General of Utah, the U.S. Secretary of the Interior, and members

 of the Ute Tribal Council.

       The plaintiffs requested a temporary restraining order and

 preliminary injunction. The district court denied both requests, and the

 plaintiffs moved for reconsideration. The district court denied that motion,

 and the plaintiffs appealed. Afterward, the district court dismissed the

 claims against the Utah Attorney General and the U.S. Secretary of the

 Interior. 1 (The plaintiffs have not filed a proof of service on members of

 the Ute Tribal Council.)

 1.    Scope of the Appeal

       The threshold task is to define the scope of the appeal. In our view,

 the appeal covers only the denial of the motion for reconsideration. The

 plaintiffs’ notice of appeal refers only to the denial of reconsideration, and

 we’d lack jurisdiction anyway for prior or later rulings.



 1
       The court dismissed the claims against the U.S. Secretary of the
 Interior after the parties had fully briefed this appeal.

                                        2
Appellate Case: 21-4148   Document: 010110718956   Date Filed: 08/02/2022    Page: 3



       Granted, the plaintiffs appear to complain about the denial of a

 temporary restraining order and preliminary injunction, which had

 preceded the denial of reconsideration. But the plaintiffs had only 60 days

 to appeal the denial of a temporary restraining order or preliminary

 injunction. See Fed. R. App. P. 4(a)(1)(B)(iii) (stating that the appeal

 deadline is 60 days when a federal officer is sued in an official capacity).

 This deadline expired on November 22, 2021, and the plaintiffs filed their

 notice of appeal seventeen days later.

       The plaintiffs moved for reconsideration, invoking Fed. R. Civ. P.

 59(e) and 60(b). Motions under those rules would ordinarily toll the appeal

 period. Fed. R. App. P. 4(a)(4)(A). But Rule 59(e) and Rule 60(b) don’t

 apply because

             those rules cover only post-judgment motions and

             the district court hasn’t entered a judgment.

 The district court thus treated the motion as one under Rule 54(b), and the

 plaintiffs do not question that treatment. But motions under Fed. R. Civ.

 P. 54(b) do not toll the deadline to appeal. See Fed. R. App. P. 4(a)(4)(A);

 see also Wagoner v. Wagoner, 938 F.2d 1120, 1122 n.1 (10th Cir. 1991)

 (stating that a motion for reconsideration, which consisted of an

 interlocutory motion to revise an interlocutory ruling prior to the final

 judgment, did not trigger the tolling provisions applicable to motions under

 Rule 59(e)). So the appeal is late as to the denial of a temporary
                                        3
Appellate Case: 21-4148   Document: 010110718956    Date Filed: 08/02/2022   Page: 4



 restraining order and preliminary injunction. We’d thus lack jurisdiction

 for an appeal from the denial of a temporary restraining order or

 preliminary injunction. See Grosvenor v. Qwest Corp., 733 F.3d 990, 996–

 97 (10th Cir. 2013) (stating that the timely filing of a notice of appeal is

 jurisdictional).

       Nor could the appeal cover the dismissal of the Utah Attorney

 General or U.S. Secretary of Interior. The plaintiffs had filed this appeal

 before the district court dismissed the claims against the Utah Attorney

 General and U.S. Secretary of the Interior. And a notice of appeal does not

 encompass subsequent orders. See B. Willis, C.P.A., Inc. v. BNSF Ry.,

 531 F.3d 1282, 1296 (10th Cir. 2008).

       We thus confine our consideration to the denial of reconsideration.

 2.    Consideration of the Motion for Reconsideration

       In moving for reconsideration, the plaintiffs requested a temporary

 restraining order and a hearing on the motion for a preliminary injunction.

 So the plaintiffs urged the district court to grant the prior request for a

 temporary restraining order. But a temporary restraining order is not

 ordinarily appealable. Caddo Nation of Okla. v. Wichita & Affiliated

 Tribes, 877 F.3d 1171, 1173 n.1 (10th Cir. 2017).

       An exception exists, allowing appellate consideration of a temporary

 restraining order when it has the practical effect of denying an injunction,

 bears irreparable consequences, and cannot later be challenged. United

                                        4
Appellate Case: 21-4148   Document: 010110718956   Date Filed: 08/02/2022   Page: 5



 States v. Colorado, 937 F.2d 505, 507–08 (10th Cir. 1991). But the

 plaintiffs have not urged irreparable consequences or denied their ability to

 appeal after the district court enters a final judgment. Because the

 exception does not apply, the plaintiffs cannot appeal the denial of their

 motion for reconsideration. 2

 3.    Request for Reassignment

       The plaintiffs urge us not only to remand the case but also to

 reassign the case to another district judge. Because we aren’t remanding,

 we have no reason to reassign the case to another district judge. 3

                                      ***




 2
       This appeal would also be moot as to the Utah Attorney General or
 the U.S. Secretary of the Interior. If the district court were to reconsider
 and grant a temporary restraining order against the Utah Attorney General
 or U.S. Secretary of the Interior, the order would have expired upon their
 dismissals. See United States ex rel. Bergen v. Lawrence, 848 F.2d 1502,
 1512 (10th Cir. 1988) (concluding that an appeal from a preliminary
 injunction becomes moot upon the entry of a final judgment).
 3
       In moving for reconsideration, the plaintiffs asked the district judge
 to recuse. He declined to do so. Until the entry of a final judgment, the
 plaintiffs cannot appeal the denial of a motion to recuse. Nichols v. Alley,
 71 F.3d 347, 350 (10th Cir. 1995) (per curiam).

       We could conceivably interpret the plaintiffs’ opening brief as a
 petition for mandamus. But the plaintiffs have pointed only to their
 disagreement with the rulings, and that disagreement does not require
 recusal. Liteky v. United States, 510 U.S. 540, 555 (1994).
                                        5
Appellate Case: 21-4148   Document: 010110718956   Date Filed: 08/02/2022   Page: 6



       We dismiss the appeal because we lack jurisdiction to consider the

 denial of the plaintiffs’ motions for a temporary restraining order,

 preliminary injunction, and reconsideration.


                                        Entered for the Court


                                        Robert E. Bacharach
                                        Circuit Judge




                                        6